              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA


ANTHONY WAYNE WYATT,                            )
                                                )
                      Petitioner,               )
                                                )
v.                                              )   Case No. CIV 17-282-JHP-KEW
                                                )
SCOTT CROW,                                     )
DOC Interim Director,                           )
                                                )
                      Respondent.               )

                                    OPINION AND ORDER

       This matter is before the Court on Petitioner’s petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. Petitioner is a pro se prisoner in the custody of the Oklahoma

Department of Corrections who currently is incarcerated at Cimarron Correctional Facility

in Cushing, Oklahoma. He is attacking his conviction in McCurtain County District Court

Case No. CF-2012-442 for Lewd or Indecent Acts to a Child (Count 1) and Child Abuse

(Count 3), raising the following grounds for relief:

       I.      The trial court erred by admitting evidence that was more prejudicial
               than probative.

       II.     The mention of Petitioner’s prison time during the first stage of trial
               deprived him of due process, equal protection, and a fair trial.

       III.    The evidence was insufficient to support the charge of Child Abuse
               (Count 3).

       IV.     The trial court erred by failing to give an instruction on domestic assault
               and battery as to Count 1.

       V.      Prosecutorial misconduct denied Petitioner a fair trial.
VI.    Cumulative error deprived Petitioner of a fair trial.

VII.   Ineffective assistance of appellate counsel on direct appeal.

VIII. Trial counsel was ineffective in his failure to develop a working
      relationship with Petitioner or investigate the case or Petitioner’s
      potential testimony.

IX.    Trial counsel was ineffective in failing to question State’s Witness
       Sierra Boyd about Ms. Boyd’s not wanting to testify.

X.     Trial counsel was ineffective in failing to request a mistrial when two
       members of the jury admitted they knew one of the State’s witnesses.

XI.    Trial counsel was ineffective in advising Petitioner not to testify in his
       own defense.

XII.   Trial counsel was ineffective in failing to subpoena Petitioner’s son
       as a defense witness.

Respondent has submitted the following records for consideration in this matter:

A.     Petitioner’s direct appeal brief.

B.     The State’s brief in Petitioner’s direct appeal.

C.     Summary Opinion affirming Petitioner’s Judgment and Sentence.
       Wyatt v. State, No. F-2013-870 (Okla. Crim. App. Aug. 8, 2014)
       (unpublished).

D.     Petitioner’s application for post-conviction relief.

E.     Order Denying Post-Conviction Relief, entered on July 27, 2015.

F.     Order Granting Post-Conviction Appeal Out of Time. Wyatt v. State,
       No. PC-2016-698 (Okla. Crim. App. Sept. 16, 2016).

G.     Order Declining Jurisdiction. Wyatt v. State, No. PC-2016-984 (Okla.
       Crim. App. Nov. 10, 2016).


                                       2
        H.     Trial Court’s Findings and Denial of Recommendation for Third
               Request to Appeal Out of Time, entered on Feb. 23, 2017.

        I.     Order Denying Application for Post-Conviction Appeal Out of Time.
               Wyatt v. State, No. PC-2017-252 (Okla. Crim. App. June 9, 2017).

        J.     Transcripts and Original Record.

Standard of Review

        Under the Anti-Terrorism and Effective Death Penalty Act, federal habeas corpus

relief is proper only when the state court adjudication of a claim:

              (1) resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as determined by
        the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the State court
        proceeding.

28 U.S.C. § 2254(d).

Facts

        Respondent sets forth the following facts of the case:

               On May 8, 2012, E.W. was fourteen years old (Tr. 150). On that day,
        Petitioner, E.W.’s father, drove E.W. and her friend, P.S., to school in his
        truck, but only P.S. went to school that day. Petitioner told E.W. she was
        going to work with him and he drove to Wright City in search of scrap metal.
        The area was rural and like a “jungle” (Tr. 151-52). E.W. told Petitioner she
        had a headache and Petitioner gave her two “crystal rocks” and told her to take
        them. Petitioner told E.W. the rocks were “like Xanax” and would help her
        headache (Tr. 153). The rocks made E.W. feel “hyped up” and then after
        about twenty minutes, she began vomiting (Tr. 154). It was later determined
        the “rocks” E.W. ingested were methamphetamine (Tr. 155).

               E.W. thought she saw a needle and then Petitioner walked away from
        the truck into the woods. When Petitioner came out of the woods, he was

                                               3
       stumbling. The needle looked like the ones used in the hospital for IVs. E.W.
       described the needle as being orange and white and it was sitting on the truck
       bed (Tr. 156-57). When E.W. asked Petitioner about the needle, Petitioner
       picked it up and put it away. E.W. left the truck to go urinate. When she
       returned to the truck, Petitioner told her he was watching her and “he wanted
       to lay [her] down and fuck [her].” Petitioner also told E.W. her breasts were
       “bigger” and “better” than most of the older women in town (Tr. 158-59).
       Petitioner began rubbing E.W.’s legs and back, then he put his hand inside the
       back of her shirt and tried to unfasten her bra. Petitioner massaged E.W.’s
       neck and put his hands in her hair and kissed her forehead. Petitioner told
       E.W., “[Y]ou know how that dope gets me; it gets me all sexual and stuff” (Tr.
       159-60). During this time, when E.W. was vomiting, she noticed Petitioner
       about two feet away from her with his back toward her and she believed he
       was masturbating. Petitioner was moaning and E.W. saw his arm moving up
       and down (Tr. 161-62). When Petitioner turned around, E.W. saw his pants
       were unzipped and she did not believe they were unzipped prior to that
       incident (Tr. 163). Petitioner asked E.W. if she was going to “use this” against
       him (Tr. 164).

(Dkt. 9 at 5-6).

Grounds I, II, and IV

       Respondent alleges Petitioner’s claims raised in Grounds I, II, and IV are matters of

state law that are not cognizable on habeas review. Grounds I and II concern evidentiary

issues, and Ground IV involves the trial court’s failure to give an instruction on a lesser-

included offense.

              . . . The habeas statute “unambiguously provides that a federal court
       may issue a writ of habeas corpus to a state prisoner ‘only on the ground that
       he is in custody in violation of the Constitution or laws or treaties of the
       United States.’” Wilson v. Corcoran, 562 U.S. 1, 16 (2010) (per curiam)
       (quoting 28 U.S.C. § 2254(a)). “We have stated many times that ‘federal
       habeas corpus relief does not lie for errors of state law.’” Estelle v. McGuire,
       502 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)).

Swarthout v. Cooke, 562 U.S. 216, 219 (2011).


                                              4
       Nonetheless, this Court may review Petitioner’s claims concerning evidentiary rulings

and jury instructions to determine whether they rendered his trial so fundamentally unfair as

to deprive him of his federal constitutional rights. See Patton v. Mullin, 425 F.3d 788, 807

(10th Cir. 2005) (errors in jury instructions in a state criminal trial are not cognizable on

habeas review, unless they are so fundamentally unfair that they deprive petitioner due

process and a fundamentally fair trial). See also Maes v. Thomas, 46 F.3d 979, 987 (10th

Cir.1995) (holding that to challenge an evidentiary ruling on due process principles, the

petitioner must show that “because of the court’s actions, his trial, as a whole, was rendered

fundamentally unfair.” (quotations omitted)).

       A habeas court must “approach the fundamental fairness analysis with considerable

self-restraint.” Jackson v. Shanks, 143 F.3d 1313, 1322 (10th Cir. 1998) (citation omitted).

A proceeding is fundamentally unfair under the Due Process Clause only if it is shocking to

the universal sense of justice.” United States v. Russell, 411 U.S. 423, 432 (1973).

       Other Crimes Evidence (Ground I)

       Petitioner alleges that evidence of his illegal drug use was improperly admitted at trial.

He specifically complains the evidence of his drug use, which was admitted through the

testimony of S.B., the daughter of Petitioner’s friend, and Susan Wyatt, Petitioner’s wife, was

evidence in which the probative value was substantially outweighed by its prejudicial effect.

       Before trial, a hearing was held regarding admission of S.B.’s testimony. She testified

that Petitioner touched her breasts, vagina, and buttocks when she was 12 or 13 years old (Tr.

6-10). She further testified that prior to Petitioner’s touching her in this manner, he would

                                               5
use drugs (Tr. 14). The trial court ruled that S.B.’s testimony about Petitioner’s prior sexual

abuse of her was admissible at trial under Okla. Stat. tit. 12, § 2414 (Tr. 31). This section

provides for the admission at trial of a defendant’s commission of another offense of child

molestation. Petitioner concedes this testimony regarding prior sexual encounters was

properly admitted (Dkt. 2 at 4). Regarding the testimony about Petitioner’s drug use prior

to committing the abuse, the trial court ruled the testimony was admissible because it was

connected to his propensity to commit lewd molestation and was part of the res gestae of the

lewd molestation charge (Tr. 34). When S.B. testified during trial, defense counsel made no

objection to her testimony (Tr. 136).

       Susan Wyatt testified that Petitioner used drugs, primarily methamphetamine and

“ice,” and there was no objection to this testimony. Ms. Wyatt also testified defendant used

a syringe to inject himself with the drugs, and the syringes he used had orange or clear caps.

She further testified defendant wanted to have sex more often when he used drugs (Tr. 194-

95).

          The Oklahoma Court of Criminal Appeals (OCCA) denied this claim on direct

appeal:

               Reviewing for plain error only, we find Wyatt has not shown that
       admission of evidence concerning his prior drug use was error. See Postelle
       v. State, 267 P.3d 114, 131 (Okla. Crim. App. 2011), cert. denied, 568 U.S.
       891 (2012) (appellate review is for plain error only where defendant fails to
       object to admission of evidence at trial). The evidence was offered for the
       proper purpose of showing that Wyatt had previously engaged in a pattern of
       behavior similar to that alleged by the victim. See Anderson v. State, 992 P.2d
       409, 415 (Okla. Crim. App. 1999) (quoting Gideon v. State, 721 P.2d 1336,
       1338) (Okla. Crim. App. 1986) (holding the “enumerated exceptions in Section

                                              6
       2404(B) . . . were not intended to be exclusive or exhaustive.”). Furthermore,
       the probative value of this evidence was not substantially outweighed by the
       danger of unfair prejudice. See Harmon v. State, 248 P.3d 918, 937 (Okla.
       Crim. App. 2011) (quoting Mitchell v. State, 235 P.3d 640, 657) (Okla. Crim.
       App. 2010) (“When measuring the relevancy of evidence against its prejudicial
       effect, the court should give the evidence its maximum
       reasonable probative force and its minimum reasonable prejudicial value.”).
       This claim is denied. See Hogan v. State, 139 P.3d 907, 923 (Okla. Crim. App.
       2006) (“[t]he first step in plain error analysis is to determine whether error
       occurred”).

Wyatt v. State, No. F-2013-870, slip op. at 2-3 (Okla. Crim. App. Aug. 8, 2014) (Dkt. 9-3).1

       As stated above, habeas corpus review of state claims regarding the admission of

evidence is limited to the determination of whether the OCCA’s resolution of the claim

rendered a petitioner’s trial so fundamentally unfair as to constitute a deprivation of

constitutional rights. The OCCA’s plain error review is equivalent to the federal due process

test; i.e., reversal is required only when error “so infused the trial with unfairness as to deny

due process of law.” Thornburg v. Mullin, 422 F.3d 1113, 1125 (10th Cir. 2005). Habeas

review of claims of improperly admitted evidence of other crimes requires the petitioner to

demonstrate the existence of a state-law evidentiary error that was so unduly prejudicial that

it rendered the trial fundamentally unfair. See Hooks v. Workman, 689 F.3d 1148, 1180 (10th

Cir. 2012) (holding the petitioner was “entitled to relief only if an alleged state law error was

so grossly prejudicial that it fatally infected the trial and denied the fundamental fairness that

is the essence of due process.” (internal quotations omitted)).

       The Tenth Circuit Court of Appeals recognizes the res gestae exception to other-


       1
           The Court has deleted parallel citations for quotations from the OCCA’s orders.

                                                 7
crimes evidence. See United States v. Ford, 613 F.3d 1263, 1267 (10th Cir. 2010) (“An

uncharged act is admissible as res gestae--intrinsic evidence not subject to Federal Rule of

Evidence 404(b)--if it was inextricably intertwined with the charged crime such that a

witness’s testimony would have been confusing and incomplete without mention of the prior

act.” (internal quotation marks and citation omitted)). See also United States v. Kimball, 73

F.3d 269, 272 (10th Cir. 1995) (“Evidence of other crimes should not be suppressed when

those facts come in as res gestae--as part and parcel of the proof of the offense [] charged in

the indictment.” (internal quotation marks omitted)).

         Oklahoma follows this reasoning. Generally, under Oklahoma law, evidence of a

defendant’s prior acts or other crimes is inadmissible to show he acted in conformity

therewith on a particular occasion. The rule provides in pertinent part:

         Evidence of other crimes, wrongs, or acts is not admissible to prove the
         character of a person in order to show action in conformity therewith. It may,
         however, be admissible for other purposes, such as proof of motive,
         opportunity, intent, preparation, plan, knowledge, identity or absence of
         mistake or accident.

Okla. Stat. tit. 12, § 2404(B).

         In addition to the exceptions to the rule prohibiting the admission of other crimes

evidence listed in Section 2404, the OCCA holds that evidence of the “things, events, and

circumstances incidental to and surrounding a larger event that help explain it,” or the res

gestae of the crime, is admissible. McElmurry v. State, 60 P.3d 4, 21-22 (Okla. Crim. App.

2002).

         S.B. testified she believed Petitioner used illegal drugs before he abused her, thereby

                                                8
linking Petitioner’s drug use to his abuse. Similarly, E.W. testified she believed Petitioner

used illegal drugs, and he gave her what turned out to be methamphetamine before he abused

her. Susan Wyatt testified that Petitioner’s desire for sexual activity increased when he used

drugs. The fact that Petitioner gave E.W. methamphetamine and marijuana formed the basis

of the child abuse charges against him (O.R. 30-31). Therefore, drug use formed a part of

the entire chain of events involving Petitioner and E.W., and involving Petitioner and S.B.,

as contemplated by Ford, Kimball, and McElmurry. It also showed Petitioner’s plan and

preparation in molesting young girls. See Okla. Stat. tit. 12, § 2404(B).

       Because the evidence of Petitioner’s drug use was relevant to and probative of the

crimes with which he was charged, he cannot show the OCCA was incorrect in concluding

this evidence was properly admitted. See Holland v. Allbaugh, 824 F.3d 1222, 1230 (10th

Cir. 2016) (holding that challenged evidence was relevant to and probative of the crimes

charged; therefore, the OCCA’s decision that it was properly admitted and did not violate due

process was not contrary to, or an unreasonable application of, federal law). Moreover,

Petitioner fails to cite any Supreme Court authority in support of his claim that the admission

of this evidence deprived him of a fundamentally fair trial. For these reasons, Petitioner’s

claim fails. See House v. Hatch, 527 F.3d 1010, 1018 (10th Cir. 2008) (“The absence of

clearly established federal law is dispositive under § 2254(d)(1).”). See also Wright v. Van

Patten, 552 U.S. 120, 126 (2008) (“Because our cases give no clear answer to the question

presented . . . it cannot be said that the state court unreasonabl[y] appli[ed] clearly established

Federal law,” therefore making habeas relief unauthorized pursuant to 28 U.S.C. §

                                                9
2254(d)(1) (internal citations and quotations omitted)). This claim for habeas relief must be

denied.

       Mention of Petitioner’s Prison Sentence (Ground II)

       Petitioner claims in Ground II that evidence he previously was incarcerated was

improperly admitted during the guilt stage of his trial. He complains that when questioning

Jeanne Wyatt, Petitioner’s daughter, on direct examination, the prosecutor asked her when

she next saw Petitioner after he improperly had touched her. Ms. Wyatt responded, “Well,

he got out of prison so I mean my mom and him were back together.” (Tr. 120, 123).

Defense counsel moved for a mistrial, which the trial court denied (Tr. 126-27). The trial

court then admonished the jury to disregard Ms. Wyatt’s testimony “regarding some type of

alleged incarceration of the defendant” (Tr. 127). Petitioner raised this issue on direct

appeal, and the OCCA denied relief as follows:

               We also reject Wyatt’s claim that he was prejudiced by the admission
       of testimony in the first stage of trial that he had previously served time in
       prison because the district court’s admonishment cured any error. “[T]his
       Court has repeatedly held that an admonishment cures the error from improper
       testimony or an improper comment at trial, unless the improper testimony or
       comment was such that it appears to have determined the result of the
       defendant’s trial.” Parker v. State, 216 P.3d 841, 849 Okla. Crim. App. 2009).
       This claim is denied.

Wyatt, No. F-2013-870, slip op. at 3.

       Jurors are presumed to follow their instructions. See Weeks v. Angelone, 528 U.S.

225, 234 (2000). In light of the overwhelming evidence of guilt and the trial court’s

admonishment, the Court finds Petitioner’s trial was not rendered so fundamentally unfair


                                             10
by the mention of Petitioner’s prior incarceration that he was denied due process of law. The

Court further finds Petitioner has not shown the OCCA’s determination of this claim was

contrary to, or an unreasonable application of, established Supreme Court precedent. Cf.

Harmon v. Royal, No. CIV-13-80-M, 2016 WL 6693561, at *12 (W.D. Okla. Nov. 14, 2016)

(unpublished) (holding the OCCA’s decision that the admonishment to the jury cured any

error from improper testimony that the appellant may have robbed a store was not an

unreasonable determination under Section 2254(d)). Habeas relief cannot be granted for this

claim.

         Instruction on Lesser-Included Offense as to Count 1 (Ground IV)

         In Ground IV of the petition, Petitioner alleges the trial court erred by failing to give

an instruction on domestic assault and battery for Count 1. The OCCA denied relief on direct

appeal, finding as follows:

                 Reviewing for an abuse of discretion, we find that the district court
         properly refused to give an instruction on domestic assault and battery. See
         Miller v. State, 313 P.3d 934, 980 (Okla. Crim. App. 2013). Wyatt was not
         entitled to the instruction because his defense was complete innocence. See
         Harney v. State, 256 P.3d 1002, 1005 (Okla. Crim. App. 2011). This claim is
         denied.

Wyatt, No. F-2013-870, slip op. at 4.

                “As a general rule, errors in jury instructions in a state criminal trial are
         not reviewable in federal habeas corpus proceedings, ‘unless they are so
         fundamentally unfair as to deprive petitioner of a fair trial and to due process
         of law.’” Nguyen v. Reynolds, 131 F.3d 1340, 1357 (10th Cir. 1997) (quoting
         Long v. Smith, 663 F.2d 18, 23 (6th Cir. 1981), cert. denied, 525 U.S. 852
         (1998)); see also Maes v. Thomas, 46 F.3d 979, 984 (10th Cir.) (“A state trial
         conviction may only be set aside in a habeas proceeding on the basis of
         erroneous jury instructions when the errors had the effect of rendering the trial

                                                 11
       so fundamentally unfair as to cause a denial of a fair trial.”), cert. denied, 514
       U.S. 1115 (1995). Thus, the burden on a petitioner attacking a state court
       judgment based on a refusal to give a requested jury instruction is especially
       great because “‘[a]n omission, or an incomplete instruction, is less likely to be
       prejudicial than a misstatement of the law.’” Maes, 46 F.3d at 984 (quoting
       Henderson v. Kibbe, 431 U.S. 145, 155 (1977)).

Tyler v. Nelson, 163 F.3d 1222, 1227 (10th Cir. 1999).

       “[I]t is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions.” Estelle, 502 U.S. at 67-68. “Unless the constitution

mandates a jury instruction be given, a habeas petitioner must show that, in the context of the

entire trial, the error in the instruction was so fundamentally unfair as to deny the petitioner

due process.” See Tiger v. Workman, 445 F.3d 1265, 1267 (10th Cir. 2006) (citing

Middleton v. McNeill, 541 U.S. 433, 437 (2004)).

       The Tenth Circuit Court of Appeals also has held that a state court’s failure to give

a particular lesser-included instruction in a non-capital case never raises a constitutional

question. Lujan v. Tansay, 2 F.3d 1031, 1036-37 (10th Cir. 1993), cert. denied, 510 U.S.

1120 (1994). The Lujan Court reasoned:

              . . . [T]his circuit has agreed with a majority of those circuits addressing
       the issue and held that a petitioner in a non-capital case is not entitled to
       habeas relief for the failure to give a lesser included offense instruction “even
       if in our view there was sufficient evidence to warrant the giving of an
       instruction on a lesser included offense.”

Id. at 1036 (citing Chavez v. Kerby, 848 F.2d 1101, 1103 (10th Cir. 1988); Pitts v. Lockhart,

911 F.2d 109, 112 (8th Cir. 1990)). “Our precedents establish a rule of ‘automatic

nonreviewability’ for claims based on a state court’s failure, in a non-capital case, to give a


                                               12
lesser included offense instruction.” Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004)

(quoting Chavez v. Kerby, 848 F.2d 1101, 1103 (10th Cir. 1988)).

       Based on the above authority, the Court finds the OCCA’s decision that no lesser-

included offense instruction was warranted is not subject to habeas review. Further, the

OCCA’s decision was not inconsistent with Supreme Court law. This claim for habeas relief

is meritless.

Ground III: Sufficiency of the Evidence

       Petitioner alleges in Ground III that his conviction for Child Abuse (Count 3) was not

supported by sufficient evidence. The Second Amended Information provided the following

allegations regarding Count 3:

       COUNT 3: FELONY CHILD ABUSE, 21 O.S. § 843.5(A) ~ a felony, on
       or about the 8th day of May, 2012, by willfully engage [sic] in child abuse, to-
       wit: by giving methamphetamine and marijuana to E.W., a minor, and
       threatening harm to the minor’s health and safety, contrary to the form of the
       statutes made and provided, and against the peace and dignity of the State of
       Oklahoma.

(O.R. 31) (Dkt. 10-6 at 38).

        Petitioner argues E.W. admitted she previously had used Xanax and marijuana;

therefore, she knew the crystals Petitioner gave her were illegal substances. Petitioner thus

claims he cannot be guilty of child abuse, but can only be guilty of the lesser-included

offense of encouraging a minor to commit a drug-related crime. The OCCA denied relief on

this claim in Petitioner’s direct appeal:

              After reviewing the evidence in the light most favorable to the State, we
       find that any rational trier of fact could find beyond a reasonable doubt that

                                             13
       Wyatt committed the crime of Child Abuse based on the evidence presented
       in this case. See Logsdon v. State, 231 P.3d 1156, 1161 (Okla. Crim. App.
       2010); Spuehler v. State, 709 P.2d 202, 203-204 (Okla. Crim. App. 1985). The
       victim’s credibility was for the jury to determine. See White v. State, 900 P.2d
       982, 986 (Okla. Crim. App. 1995) (“This Court will not reexamine the
       credibility of witness testimony, as it is within the jury’s exclusive province.”);
       see also Coddington v. State, 142 P.3d 427, 456 (Okla. Crim. App. 2006)
       (“This Court will accept all reasonable inferences and credibility choices that
       tend to support the jury’s verdict.”). This claim is denied.

Wyatt, No. F-2013-870, slip op. at 3-4.

       “Sufficiency of the evidence can be considered to be a mixed question of law and

fact.” Case v. Mondagon, 887 F. 2d 1388, 1392 (10th Cir. 1989), cert. denied, 494 U.S. 1035

(1990). In federal habeas review of a state court conviction, “the relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original).

       The Supreme Court repeatedly has emphasized the deference the reviewing court

owes to the trier of fact and “the sharply limited nature of constitutional sufficiency review.”

Wright v. West, 505 U.S. 277, 296 (1992) (citing Jackson, 443 U.S. at 319). “[A] federal

habeas corpus court faced with a record of historical facts that supports conflicting inferences

must presume--even if it does not affirmatively appear in the record--that the trier of fact

resolved any such conflicts in favor of the prosecution, and must defer to that resolution.”

Jackson, 443 U.S. at 326. The court must “accept the jury’s resolution of the evidence as

long as it is within the bounds of reason.” Grubbs v. Hannigan, 982 F.2d 1483, 1487 (10th

Cir. 1993) (citing United States v. Edmondson, 962 F.2d 1535, 1548 (10th Cir. 1992)). “To

                                               14
be sufficient, the evidence supporting the conviction must be substantial; that is, it must do

more than raise a mere suspicion of guilt.” Beachum v. Tansy, 903 F.2d 1321, 1332 (10th

Cir.), cert. denied, 498 U.S. 904 (1990) (citing United States v. Troutman, 814 F.2d 1428,

1455 (10th Cir. 1987)).        Both direct and circumstantial evidence are considered in

determining whether evidence is sufficient to support a conviction. Lucero v. Kerby, 133

F.3d 1299, 1312 (10th Cir.1998).

       The OCCA applies the principles of Jackson when a defendant challenges the

sufficiency of the evidence. Spuehler, 709 P.2d at 203-04, which was cited by the OCCA

in Petitioner’s direct appeal, relies on Jackson as the standard and authority for claims of

sufficiency of the evidence.

       To determine whether there was sufficient evidence presented at trial to sustain

petitioner’s conviction, the court first must look to Oklahoma law for the elements required

for the crime. Jackson, 443 U.S. at 324 n.16; see also Torres v. Mullin, 317 F.3d 1145, 1152

(10th Cir.), cert. denied, 540 U.S. 1035 (2003). The applicable statute for Child Abuse

provides the following four elements:

       First, a person responsible for a child’s health, safety or welfare;
       Second, willfully;
       Third, harmed or threatened harm to the health, safety or welfare;
       Fourth, of a child under the age of eighteen.

Instruction No. 19; OUJI-CR (2d) 4-35 (O.R. 92; Dkt. 10-6).

       Although unclear, Petitioner apparently is contending that because E.W. knew the two

crystal pills he gave her were illegal substances, he did not willfully harm E.W.’s health,


                                             15
safety, or welfare. The record shows E.W. testified that Petitioner gave her two crystal pills

and told her they had similar effects as Xanax and would calm her nerves and help her

headache. E.W. knew the pills were not Xanax, but did not know what they were. E.W.

further testified that after swallowing the rock-like pills, she became “super hyped,”and about

20 minutes later, she vomited repeatedly. The subsequent blood test at a hospital showed she

had ingested methamphetamine. (Tr. 153-55).

       The two methamphetamine pills given to 14-year-old E.W. by her father clearly were

harmful to her health. Further, when she ingested them at Petitioner’s insistence, he harmed

her. There can be no dispute whether E.W.’s ingestion of methamphetamine was harmful

to her health.

       Based on the record and relying on Spuehler, 709 P.2d 202, 203-204, the OCCA held

there was sufficient evidence presented to support the verdict. Wyatt, No. F-2013-870, slip

op. at 3-4. Even when the presented facts support conflicting inferences, the Court must

presume the jury resolved any conflicts in favor of the prosecution and must defer to that

resolution. Turrentine v. Mullin, 390 F.3d 1181, 1197 (10th Cir. 2004). Petitioner bears the

burden of “showing there was no reasonable basis for the state court to deny relief.”

Harrington v. Richter, 562 U.S. 86, 98 (2011). Petitioner has failed to meet this burden.

Thus, the OCCA’s decision that Petitioner’s conviction herein is supported by sufficient

evidence is not contrary to, or an unreasonable application of, Supreme Court law, nor is it

an unreasonable determination of the facts in light of the evidence presented at trial. This

habeas claim fails.

                                              16
Ground V: Prosecutorial Error

       Petitioner alleges in Ground V that prosecutorial error in closing arguments deprived

him of a fair trial. He specifically claims (1) the prosecutor gave his personal opinion of the

evidence; (2) the prosecutor elicited sympathy for E.W.; (3) the prosecutor told the jury that

more charges could have been filed against Petitioner, but were not; and (4) the prosecutor

implied charges could be filed against Susan Wyatt. The OCCA found no merit in the

claims:

               When the challenged actions of the prosecutor are read and viewed in
       context, considering the corresponding arguments of defense counsel and the
       strength of the evidence, there is nothing in any of the challenged actions,
       individually or cumulatively, that deprived Wyatt of a fair trial. See Harmon
       v. State, 248 P.3d 918, 943 (Okla. Crim. App. 2011). This claim is denied.

Wyatt, No. F-2013-870, slip op. at 4.

       In Donnelly v. DeChristoforo, 416 U.S. 637, 645 (1974), the Supreme Court held the

standard for establishing the appropriateness of a prosecutor’s comments during trial is

whether the prosecutor’s remarks made the defendant’s trial so fundamentally unfair as to

deny him due process. Statements made by a prosecutor will only be deemed reversible error

on habeas review if they infected the trial such that it was rendered fundamentally unfair.

Duckett v. Mullin, 306 F.3d 982, 987 (10th Cir. 2002). The Court should look to particular

circumstances surrounding the trial, the strength of the case against the accused, and any

prejudicial effect of the comments. Brecheen v. Reynolds, 41 F.3d 1343, 1355 (10th Cir.

1994). Unless Petitioner is able to establish that the particular comment violated a specific

constitutional right, he will be required to prove his case under the aforementioned Donnelly

                                              17
test. Id. Because no specific constitutional violation has been alleged regarding the so-called

prosecutorial misconduct, the proper standard to review this issue demands that Petitioner

prove the prosecutor’s comments so infected the trial as to render it fundamentally unfair.

       The Tenth Circuit holds that arguments based on the evidence are proper, and when

a reasonable inference may be drawn from the evidence, the prosecutor may connect the

evidence for the jury. Duvall v. Reynolds, 139 F.3d 768, 795 (“The prosecutor is allowed a

reasonable amount of latitude in drawing inferences from the evidence during closing

summation.”) (quoting United State v. Manriquez Arbizo, 833 F.2d 244, 247 (10th Cir.

1987)). Further, “a criminal conviction is not to be lightly overturned on the basis of a

prosecutor’s comments standing alone, for the statements or conduct must be viewed in

context; only by so doing can it be determined whether the prosecutor’s conduct affected the

fairness of the trial.” United States v. Young, 470 U.S. 1, 10 (1985).

       The record shows that Petitioner made no objection at trial about the complained-of

comments, therefore, the OCCA reviewed the claim of prosecutorial error for plain error

only. See Miller v. State, 313 P.3d 934, 976 (Okla. Crim. App. 2013) (“Defense counsel did

not object. Hence this Court reviews only for plain error.”). When the OCCA adjudicates

a claim pursuant to its plain error review, it has addressed any due process argument

regarding that claim, because the OCCA’s plain error test is the same one utilized by the

Tenth Circuit in determining a due process violation. Thornburg, 422 F.3d at 1124.

       Opinion of the Evidence

       Petitioner alleges the prosecutor gave her personal opinion of the evidence during

                                              18
closing argument. The record shows defense counsel argued that E.W. “knew exactly what

to say to make herself the victim,” so she could continue to live with her mother, thereby

allegedly manipulating the situation to remove her father from her life (Tr. 276-77). Defense

counsel continued by asserting E.W. may not be “credible or believable beyond a reasonable

doubt” (Tr. 278).

       When the prosecutor made her second closing, she responded to that argument by

pointing out to the jury that “E.W. was not in trouble,” but “went to law enforcement” (Tr.

278). The prosecutor then said:

              . . . [M]aybe I didn’t find [E.W.] quite as sophisticated as [defense
       counsel] has found her in all these things she knew exactly what to say, exactly
       what not to say, exactly what to do. I just don’t find [E.W.] quite that
       sophisticated. You know, it takes a seasoned lawyer to know exactly what to
       say and exactly what not to say, not a 14 year old girl. . . .

(Tr. 278-79).

       “A prosecutor may comment on and draw reasonable inferences from evidence

presented at trial.” Thornburg, 422 F.3d at 1131. The OCCA further holds that it is proper

for a prosecutor to tell the jury what he or she believes the evidence showed. See Williams

v. State, 188 P.3d 208, 228 (Okla. Crim. App. 2008) (where the prosecutor does not tell the

jury to abandon its duty and conviction upon the prosecutor’s opinion, the prosecutor can tell

the jury what he thinks the evidence showed). It also is proper for the prosecution to respond

to the defense theory or to the defense characterization of the State’s case. See Bland v.

Sirmons, 459 F.3d 999, 1025 (10th Cir. 2006) (“[I]t is permissible for the prosecution to

comment on the veracity of a defendant’s story.”); Taylor v. State, 248 P.3d 362, 379 (Okla.

                                             19
Crim. App. 2011) (holding prosecutor’s statements in closing regarding victim’s inconsistent

identifications of defendant as the product of his “dire circumstances” were a proper response

to the defense theory of mistaken identity). Here, the Court finds the comments at issue

merely were the prosecutor’s statement of what she believed the evidence showed and her

response to the defense theory that E.W. was lying. Under Thornburg and Bland, the

prosecutor’s argument was proper and did not amount to prosecutorial error.

       Sympathy for E.W.

       Petitioner next complains that the prosecutor elicited sympathy for E.W. by telling the

jury that “it’s time for somebody to stand up for this kid,” and “[s]omebody has got to stand

up for [E.W.]” (Tr. 278-79). These comments were made after defense counsel characterized

E.W. as a manipulative liar who would do anything to remove Petitioner from her life (Tr.

276-78).

       The prosecutor then recounted Petitioner’s alleged actions with respect to E.W. and

argued Petitioner’s actions were criminal and that the jury should determine his guilt based

upon the evidence of those actions presented to the jury (Tr. 282-84). The fact that this

argument may have evoked sympathy for E.W., however, does not make it improper. Cf.

Hanson v. Sherrod, 797 F.3d 810, 840 (10th Cir. 2015) (holding that where prosecutor’s

reference to the mental cruelty the petitioner had inflicted upon the victims was probative of

the petitioner’s continuing threat to society, the fact that the reference may have invoked

sympathy for the victims was not error); Cole v. Trammell, 755 F.3d 1142, 1175 (10th Cir.

2014) (finding prosecutor’s reference to the fact that the child victim was killed just days

                                             20
before her first Christmas did not deprive the petitioner of his right to a fair trial). This

Court, therefore, finds no error in the OCCA’s denial of this claim.

       Additional Charges against Petitioner

       Petitioner contends the prosecutor improperly told the jury the State could have filed

more charges against him, but did not do so. The prosecutor stated,

               . . . We have been very generous, the State, in only filing one count of
       lewd acts but I submit to you each and every thing that he did was a crime.
       Every dirty, disgusting comment that he made to [E.W.] was a crime. The way
       he rubbed her, the way he touched her, every instance that was a crime. Each
       of those acts are crimes because it was for the defendant’s lustful, sexual
       gratification of his own biological daughter.

(Tr. 279-80).

       As clearly set forth in Jury Instruction No. 16, the actions Petitioner took against E.W.

were all lewd acts with a child under sixteen (O.R. 88-89). Touching E.W.’s body in a lewd

or lascivious manner constituted a crime. Also, making a lewd or indecent proposal to E.W.

to have sexual relations with him and causing E.W. to look at him as he masturbated was a

crime. This Court, therefore, finds the prosecutor’s argument that the State was generous in

charging Petitioner as it did was a reasonable inference based upon the evidence presented

pursuant to Thornburg and Duvall. This claim is meritless.

       Implication of Charges against Susan Wyatt

       Petitioner claims the prosecutor improperly told the jury the State might file charges

against Susan Wyatt. During closing argument, defense counsel stated that Susan Wyatt

testified against Petitioner because she had to “convince” DHS and law enforcement, as well


                                              21
as other entities, that she believed E.W. and would protect E.W. from harm. According to

defense counsel, he would have advised Ms. Wyatt not to align herself with Petitioner and

to do whatever it took to protect herself and her children, in the eyes of DHS, law

enforcement, and the prosecutor’s office (Tr. 271). The implication of this argument was that

Susan Wyatt was lying about Petitioner in order to protect herself from being charged with

a crime and to retain custody of E.W. The prosecutor then told the jury that Susan Wyatt was

not necessarily immune from prosecution because she testified.

       It is proper for the prosecution to respond to the defense theory or to the defense

characterization of the State’s case. See Young, 470 U.S. at 14-15 (stating that generally,

most Courts of Appeal refuse to reverse convictions where prosecutors make reasonable

responses to defense attacks). Here, the prosecutor properly responded to the defense theory

that Susan Wyatt was testifying to save herself from criminal prosecution. Therefore, the

prosecutor’s argument did not constitute prosecutorial error.

       After careful review, the Court finds the OCCA’s determination of Petitioner’s claims

regarding alleged prosecutorial error was not contrary to, or an unreasonable application of,

Supreme Court law, nor was it an unreasonable determination of the facts in light of the

evidence presented at trial. Ground V of the petition fails.

Ground VI: Cumulative Error

       Petitioner next alleges the accumulation of errors in his trial presented too many flaws

to have confidence he was afforded due process of law. On direct appeal, the OCCA found

no merit in this claim:

                                              22
               There are no errors, considered individually or cumulatively, that merit
       relief in this case. Jones v. State, 201 P.3d 869, 894 (Okla. Crim. App. 2009);
       DeRosa v. State, 89 P.3d 1124, 1127 (Okla. Crim. App. 2004). This claim is
       denied.

Wyatt, No. F-2013-870, slip op. at 4-5.

       “[T]he Supreme Court has never recognized the concept of cumulative error” Bush

v. Carpenter, __ F.3d __, 2019 WL 2416631, at *34, n. 16 (10th Cir. June 10, 2019).

Nonetheless, “[c]umulative-error analysis applies where there are two or more actual errors.

It does not apply, however, to the cumulative effect of non-errors.” Hoxsie v. Kerby, 108

F.3d 1239, 1245 (10th Cir.) (citing United States v. Rivera, 900 F.2d 1462, 1471 (10th Cir.

1990) cert. denied, 522 U.S. 844 (1997)). See also Castro v. Ward, 138 F.3d 810, 832-33

(10th Cir.), cert. denied, 525 U.S. 971 (1998); Le v. Mullin, 311 F.3d 1002, 1023 (10th Cir.

2002), cert. denied, 540 U.S. 833 (2003) (“When reviewing a case for cumulative error, only

actual errors are considered in determining whether the defendant’s right to a fair trial was

violated.”).

       Here, the OCCA and this Court found no errors in Grounds I-V, and, as shown below,

Petitioner’s claims in Grounds VII-XII are procedurally barred from federal habeas review.

The Court, therefore, concludes Petitioner cannot establish there was cumulative error, or that

the OCCA’s decision was contrary to Supreme Court law. He, therefore, is not entitled to

habeas relief on this claim.

Ground VII-XII

       Petitioner claims in Ground VII that his appellate counsel was ineffective in failing


                                              23
to raise stronger grounds on direct appeal. In Grounds VIII, IX, X, XI, and XII, he alleges

numerous instances of trial counsel’s ineffectiveness. These claims were not raised on direct

appeal. Instead, Petitioner first presented the claims in a post-conviction application (Dkt.

9-4), which was denied by the trial court (Dkt. 9-5). Petitioner failed to perfect an appeal of

the denial, and the OCCA granted him an appeal out of time in Case No. PC-2016-698 (Dkt.

9-6). The OCCA, however, subsequently declined jurisdiction of the post-conviction appeal

pursuant to Rule 5.2(C)(2), Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch.

18, App. (2008), because Petitioner failed to attach to the petition in error a certified copy

of the district court’s order denying post-conviction relief. No. PC-2016-984 (Dkt. 9-7).

       Petitioner sought another post-conviction appeal out of time by filing another post-

conviction application in the trial court (Dkt. 9-8). The application was denied, however,

because Petition failed to show he was denied a post-conviction appeal through no fault of

his own. Id. Petitioner appealed this denial to the OCCA, which affirmed the denial in Case

No. PC-2017-252 (Dkt. 9-9).

       Respondent asserts Petitioner’s claims in Grounds VII-XII are unexhausted, and

because Petitioner’s claims were barred by the OCCA pursuant to an independent and

adequate state ground, the claims are procedurally barred and must be denied.

               . . . In all cases in which a state prisoner has defaulted his federal claims
       in state court pursuant to an independent and adequate state procedural rule,
       federal habeas review of the claims is barred unless the prisoner can
       demonstrate cause for the default and actual prejudice as a result of the alleged
       violation of federal law, or demonstrate that failure to consider the claims will
       result in a fundamental miscarriage of justice.


                                                24
Coleman v. Thompson, 501 U.S. 722, 750 (1991).

         “‘[C]ause’ under the cause and prejudice test must be something external to the

petitioner, something that cannot fairly be attributed to him.” Coleman, 501 U.S. at 753.

With respect to the “prejudice” prong of the “cause and prejudice” requirement, a petitioner

“must shoulder the burden of showing, not merely that the errors at his trial created a

possibility of prejudice, but that they worked to his actual and substantial disadvantage,

infecting his entire trial with error of constitutional dimensions.” United States v. Frady, 456

U.S. 152, 170 (1982) (emphasis in original).

         The OCCA denied relief for petitioner’s failure to comply with Rule 5.2(C)(2), which

provides that a party desiring to appeal from a denial of post-conviction relief must file a

petition in error and supporting brief with a certified copy of the Order denying relief within

30 days from the date of the final order from the district court. Petitioner failed to attach a

certified copy of the district court’s order denying post-conviction relief to his petition in

error.

         The Tenth Circuit has held “the OCCA’s declination of jurisdiction [pursuant to Rule

5.2(C)(2)] rested on a state law ground ‘independent’ of federal law.” Johnson v. Champion,

288 F.3d 1215, 1227 n.3 (10th Cir. 2002). Further, “the ground also is ‘adequate.’” Id.

(citing Duvall v. Reynolds, 139 F.3d 768, 797 (10th Cir. 1998); Cotner v. Creek County Dist.

Ct., 911 P.2d 1215, 1217 (Okla. Crim. App. 1996)). Therefore, the OCCA’s reliance on its

statutory procedural default rule in refusing to review Petitioner's post-conviction appeal is

an independent and adequate state ground for its decision. Further, this Court finds petitioner

                                              25
has not met the requirements of a showing of cause and prejudice.

       The Court also finds Petitioner has failed to demonstrate that application of the

procedural bar will result in a fundamental miscarriage of justice. The Tenth Circuit Court

of Appeals has held that “[c]ases involving a fundamental miscarriage of justice ‘are

extraordinary instances when a constitutional violation probably has caused the conviction

of one innocent of the crime.’” Gilbert v. Scott, 941 F.2d 1065, 1068 n.2 (10th Cir. 1991)

(citing McClesky v. Zant, 499 U.S. 467, 494 (1991)). The Tenth Circuit has explained this

“very narrow exception” as follows:

              . . . [T]he petitioner must supplement his habeas claim with a colorable
       showing of factual innocence. Such a showing does not in itself entitle the
       petitioner to relief but instead serves as a “gateway” that then entitles the
       petitioner to consideration of the merits of his claims. In this context, factual
       innocence means that “it is more likely than not that no reasonable juror would
       have found petitioner guilty beyond a reasonable doubt.”

Demarest v. Price, 130 F.3d 922, 941-942 (10th Cir. 1997) (internal quotations omitted). The

Court finds Petitioner has not made a colorable showing of factual innocence. The claims

asserted in Grounds VII-XII are procedurally barred.

Certificate of Appealability

       The Court further finds Petitioner has failed to make a “substantial showing of the

denial of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, he has

not shown “at least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether [this] court was correct in its procedural ruling.” Slack v. McDaniel, 529


                                              26
U.S. 473, 484 (2000). Therefore, a certificate of appealability cannot be issued.

       ACCORDINGLY, Petitioner’s petition for a writ of habeas corpus (Dkt. 1) is

DENIED, and Petitioner is DENIED a certificate of appealability.

       IT IS SO ORDERED this 2nd day of July 2019.




                                            27
